Citation Nr: 0929413	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-01 917 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to March 1973, 
which included combat service.  The appellant is the 
Veteran's surviving spouse.      

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In March 2004, the appellant and her sister testified at a 
Travel Board hearing before the undersigned.  The transcript 
of the hearing is associated with the claims file.  

The Board issued a decision dated in August 2004 that denied 
the appellant's claim of service connection for the Veteran's 
cause of death.  The appellant appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court) and, in 
December 2006, the Court set aside the Board's denial and 
remanded the case for further adjudication on the basis that 
the Board failed to provide an adequate statement of reasons 
or bases for its finding that the Veteran's death was the 
result of his willful misconduct.  

The record reflects that the appellant's attorney submitted a 
private medical opinion in July 2007 in support of the 
appeal.  In subsequent September 2007 correspondence, the 
appellant through her attorney waived her right to initial 
review of the additional medical evidence by the agency of 
original jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  

Thereafter, the Board considered the additional evidence and 
denied the appellant's claim for a second time in an October 
2007 decision.  The appellant again appealed this decision to 
the Court.  In February 2009, the appellant through her 
representative and the Secretary of Veterans Affairs (the 
parties) submitted a Joint Motion for Remand (Joint Motion) 
requesting that the Board's October 2007 decision denying the 
appellant's claim be vacated and remanded for further 
adjudication on the basis that the Board's reasons and bases 
for the denial were inadequate.  In a February 2009 Order, 
the Court granted the motion and remanded the case to the 
Board for further appellate review.  The case now returns to 
the Board following the Court Order.  

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

For reasons explained in greater detail below, the Board must 
remand this case for additional development in accordance 
with the March 2009 Joint Motion for Remand.  

By way of background, the Board notes that the Veteran served 
in combat during the Korean Conflict and received, among 
other service awards, the Purple Heart Medal.  During his 
lifetime, service connection was in effect for a number of 
disabilities, including PTSD deemed associated with combat 
action.  In May 1999, a 70 percent disability rating was 
assigned for PTSD effective January 4, 1999, and that rating 
was in effect through the date of his death. 

The medical evidence of record, including autopsy results, 
the death certificate, and the police accident investigation 
results show that the Veteran died in January 2000, in a 
single-automobile accident, as a result of laceration of the 
brain with expulsion of the brain due to crush and fracture 
injury to the skull.  According to the post-mortem toxicology 
report, his blood ethyl alcohol level was 0.14 grams %.  In 
the death certificate, the coroner ruled the manner of death 
as accidental.

The California Highway Patrol accident report notes that the 
Veteran was the sole occupant of the vehicle and was found 
pinned in the driver's seat wearing a three-point continuous 
loop lap/shoulder restraint.  At the time of the accident, 
the weather was cloudy; the road was dark with no street 
lights; the roadway surface was dry; and there were no 
unusual road conditions.  A witness reported that he noticed 
the Veteran's sedan was within the lane over the next three 
or four miles as it traveled approximately 300 feet ahead.  
However, the sedan veered approximately three or four feet 
into the freeway center divider.  It veered to the right 
proceeding across the road and "ran off" the right side of 
the roadway.  The witness saw a large cloud of dust and a 
fallen tree.  Based on physical evidence at the scene, the 
vehicle damage, and information obtained from an eyewitness, 
the responding police officer concluded that the Veteran had 
traveled at a stated speed of 75 miles per hour and for 
unknown reasons, his vehicle veered to the left side of the 
road into the freeway center divider.  As a result, he over-
corrected the steering to the right, which caused him to lose 
control of the vehicle.  The vehicle then proceeded across 
the road and to the right side of the roadway, continued 
across the shoulder, and then crashed through the freeway 
perimeter fence.  The left side of the vehicle struck a large 
tree in the field near the fence, causing the tree to fall.  
The vehicle came to rest on its left side in the field near 
the fence.  The responding officer concluded that the primary 
cause of the accident was "[u]nsafe turning movement" and 
that the associated factor was "[f]ailure to maintain a 
vehicle within its designated lane."  There is no indication 
that the action or inaction of another driver in another 
vehicle played a role in the Veteran's ability to control or 
maneuver his vehicle.

The Madera County Sheriff's Department case report dated in 
March 2000 shows that the responding officer noted that for 
an unknown reason, the Veteran's vehicle left the roadway 
into the median, crossed over the road, and hit a tree and a 
fence.  His vehicle flipped over onto its top after 
sustaining severe damage to the driver's side door.  The 
responding officer noted that the appellant reported that the 
Veteran was previously treated for cancer, but the Veteran 
was currently only taking aspirin, Cozaar, and Naproxen.  The 
officer further noted that the appellant indicated that the 
Veteran left for Oakland on the morning of the accident to 
attend a Masonic Lodge meeting and that he was returning home 
when the accident occurred.

A blood alcohol percentage of .10 or more raises a 
presumption that the person was under the influence of 
intoxicating liquor under VA's Adjudication Procedure Manual.  
See M21-1, (M21-1), Part IV, Chapter 11, 11.04(c)(2) 
(applying standards of the National Safety Council, U.S. 
Department of Transportation and the Departments of the Army, 
Navy and Air Force and Defense Supply Agency).  In Forshey v. 
West, 12 Vet. App. 71, 73 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002), the Court noted, 
based on treatise evidence, that a blood alcohol level in the 
range of 0.080% to 0.100% results in intoxication that, in 
turn, results in loss of judgment and muscular coordination.  
The post-mortem blood alcohol level of 0.14 obtained by 
objective laboratory testing is reliable and probative as to 
the Veteran's state of intoxication at the time of the fatal 
accident.

Notably, the Veteran's history of alcohol abuse is well-
documented in the record.  A February 1999 compensation and 
pension examination report reveals that the examining 
psychiatrist included a diagnosis of alcohol dependence on 
Axis I and Concord Vet Center records from 1998 to 2000 
contain several references to the Veteran's alcohol 
consumption to include his February 1999 report of having 
received four prior "DUIs" (i.e., driving under the 
influence of alcohol).

The appellant's primary contention is that her late husband's 
alcohol abuse was a form of self-medication to manage the 
psychological and emotional effects of his service-connected 
PTSD and, consequently, his intoxication while driving at the 
time of his fatal accident should not be deemed evidence of 
willful misconduct that precludes service connection for the 
cause of his death.    

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).  The death of a Veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly 
autopsy reports.  38 C.F.R. § 3.312(a) (2008).

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2008).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n) (2008).  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1) (2008).  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n)(2) (2008).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n)(3) (2008).     

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2) (2008).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2008).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m) (2008).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit indicated 
that veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder." Id. at 1381.  The Federal Circuit further stated 
that such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing." Id.

In its October 2007 decision, the Board considered a July 
2007 opinion provided by a private psychiatrist, Dr. P., 
wherein he wrote that he believed that there was substantial 
clinical evidence, as well as documentation, to indicate that 
the Veteran's death was a consequence of alcohol abuse 
connected to his PTSD, rather than willful misconduct or 
simply seeking the intoxicating effects of drinking an 
alcoholic beverage.  The Board also considered other evidence 
that tended to support the "self-medication" theory as it 
relates to the Veteran's abuse of alcohol as a means of 
coping with PTSD.  However, the Board further considered 
evidence that tended to show a significant decline in the 
Veteran's drinking during the five years prior to his death, 
evidence pertaining to the severity of the Veteran's PTSD 
symptoms, and evidence tending to indicate a pattern of 
reckless behavior.  After weighing the evidence of record, 
the Board concluded that it did not support a finding that 
the Veteran's alcohol consumption was due to his service-
connected PTSD disability rather than for the purpose of 
enjoying its intoxicating effects.  The Board further 
concluded that the accident that led to the Veteran's death 
was the result of driving while intoxicated and, therefore, 
the result of willful misconduct.  

Nonetheless, the parties to the Joint Motion concluded, in 
pertinent part, that the Board, in its October 2007 decision, 
did not provide adequate reasons or bases in support of its 
conclusion that the record did not sufficiently support the 
theory that the Veteran's drinking was self-medication 
related to PTSD as opposed to drinking to enjoy its 
intoxicating effects.  The parties found that the Board 
relied heavily on evidence that the Veteran's drinking had 
moderated since approximately 1995 to find that he was not 
self-medicating and improperly discounted the medical opinion 
of Dr. P. based on its own unsubstantiated medical opinions 
in violation of Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The parties also determined that the Board relied on 
its own unsubstantiated medical opinion to conclude that the 
Veteran's PTSD symptomatology was not severe enough to have 
required alcohol for suppression of his symptoms in violation 
of Colvin.  The parties further found that the Board's 
discussion of willful misconduct was inadequate in that it 
failed to explain how, if assuming that the Veteran's 
intoxication was not willful misconduct, choosing to drive a 
vehicle could be separated apart from the alcohol use and 
deemed a proximate cause of his death that was willful 
misconduct.  The parties repeatedly noted that the Board had 
not cited to any medical opinions or legal precedent which 
would support its conclusions.
  
The Board notes that VA has not obtained a medical opinion 
based on review of the claims folder in this case.  VA's duty 
to assist includes obtaining a medical opinion when such an 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  When 
medical evidence is inadequate, such as in this case, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Thus, a remand in order to obtain a medical opinion 
by a psychiatrist or psychologist based on review of the 
claims folder is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a 
psychiatrist or psychologist based on 
review of the record.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner.  
The examiner should indicate in the report 
that the claims file was reviewed.  

Based on his or her review of the record, 
the examiner should provide an opinion 
regarding the following: (1) is it at 
least as likely as not (i.e., probability 
of 50 percent) that the deceased Veteran's 
consumption of alcoholic beverages was a 
behavior constituting self-medication for 
symptoms of PTSD and/or a manifestion of 
PTSD?  (2)  If so, is it at least as 
likely as not (i.e., probability of 50 
percent) that the deceased Veteran's 
repeated behavior of driving while under 
the influence of alcohol was a component 
of his PTSD symptom complex or, in the 
alternative, was such behavior indicative 
of non-PTSD personality traits?  

The examiner should provide a thorough 
rationale for his or her opinion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After additional notification and 
development deemed necessary has been 
accomplished, the appellant's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the appellant 
and her attorney should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her attorney.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




